DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed in 07/10/2020.
Claims 1-4 and 6-23 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (US Pub. No. 2015/0212140 A1 and Lawrence hereinafter) in view of Radermacher et al. (US Pub. No. 2012/0181059 A1 ad Radermacher hereinafter).
Claim 1, Lawrence in his teachings as shown in Fig.1-12 discloses a conductor arrangement for transmitting electrical energy in a mobile system, in particular a land vehicle, aircraft, or watercraft (...mobile environments, such as land, air and sea vehicles…See [0032]), comprising:
an inner conductor (44-inner conductor- see also [0038]) and
an outer conductor (50- outer conductor see also [0042]) arranged coaxially thereto,
insulated from each other by an insulating layer (46- see also [0046])
	However, Lawrence doesn’t explicitly disclose:
	Wherein the conductor arrangement is configured to electrically connect an electrical energy source to a drive motor for supplying the same with energy
Nonethless, Radermacher in his teachings as shown in Fig.1-6 discloses a variety of mobile/vehicle components coupling arrangement, wherein the cable can be coupled at one end to a vehicle battery (or inverter which converts DC power to three-phase power) and coupled at another end to a vehicle motor to transmit three phase AC power to the motor (See [0025]).
Therefore, it would have been obvious before the effective date of the instant application for the conductor arrangement that is used in mobile environments to be used in a mobile/vehicle to drive a motor as thought by Radermacher within the teachings of Lawrence in order to transmit high load electrical power in an electric vehicle, such as three phase electrical power, or a single phase high voltage DC, while minimizing the amount of electromagnetic noise emitted from the cable (See [0006]).

Claim 2, Lawrence in view of Radermacher discloses the conductor arrangement according to claim 1, designed for a DC voltage between the inner and outer conductor of less than 1000 volts (See [0051]).
As to Claim 3, Lawrence in view of Radermacher discloses the conductor arrangement according to claim 1, designed for a DC voltage between the inner and outer conductor in an interval from 1 to 60 volts (See [0051]).
As to Claim 4, Lawrence in view of Radermacher discloses the conductor arrangement according to claims 1, wherein the inner conductor comprises a cavity for receiving a cooling medium (See [0039]).
As to Claim 6, Lawrence discloses the conductor arrangement according to claim 1, wherein the inner conductor and/or the outer conductor comprises a flexible structure, for example braided, and/or a plaited network structure (See [0041]).
As to Claim 7, Lawrence discloses the conductor arrangement according to any one of the claim 1, wherein the outer conductor is enclosed by a further insulating layer (See [0045]).
As to Claim 8, Lawrence in view of Radermacher discloses a mobile electrical drive device having a conductor arrangement according to claim 1, wherein the conductor arrangement connects a battery to a drive motor of the drive device (Radermacher: discloses a variety of mobile/vehicle components coupling arrangement, wherein the cable can be coupled at one end to a vehicle battery (or inverter which converts DC power to three-phase power) and coupled at another end to a vehicle motor to transmit three phase AC power to the motor (See [0025]).
Claim 9, Lawrence in view of Radermacher discloses the drive device according to claim 8, comprising a circuit configuration for feeding the drive motor implemented as a multiphase electric machine, the circuit configuration comprising a circuit board having one connection each for the positive and negative pole for connecting to an intermediate circuit voltage, at least one semiconductor power switch each mounted on the circuit board and connecting the positive and negative pole to an output connector, forming a half-bridge circuit, wherein the connections for the positive and negative pole and the output connection are each implemented having a large area,
wherein the output connection is set up for providing a cycled voltage as an actuating signal for an electrical phase of the machine (Radermacher: see [0018]-[0025]).
As to Claim 10, Lawrence in view of Radermacher discloses the drive device according to claim 9, wherein the circuit board comprises an electrically insulating board on which the connections for the positive and negative pole and the output connection are mounted (Radermacher: See [0018]-[0025]).
As to Claim 11, Lawrence in view of Radermacher discloses the drive device according to claim 9, comprising an intermediate circuit capacitor connected between the connection for the positive pole and the connection for the negative pole of the circuit board (Radermacher: See [0018]-[0025]).
As to Claim 12, Lawrence in view of Radermacher discloses the drive device according to claim 9, wherein one circuit board is provided for actuating each phase of the electric machine (Radermacher: See [0018]-[0025]).
As to Claim 13, Lawrence in view of Radermacher discloses the drive device according to claim 9, the drive motor thereof comprising a stator having slots in each of 
As to Claim 14, Lawrence in view of Radermacher discloses the drive device according to claim 13, wherein each circuit board is disposed at the end face on the stator in an axial extension of the associated bar (Radermacher: See [0018]-[0025]).
As to Claim 15, Lawrence in view of Radermacher discloses the drive device according to claim 9, wherein the connections for the positive pole and negative pole are disposed adjacent to each other or one above the other relative to the plane of the circuit board and extend flat in the axial and radial directions of the drive motor (Radermacher: See [0018]-[0025]).
As to Claim 16, Lawrence in view of Radermacher discloses the drive device according to claim 9, wherein a contact ring is provided for connecting the negative poles of the circuit boards to each other and a contact ring is provided for connecting the positive poles of the circuit boards to each other (Radermacher: See [0018]-[0025]).
As to Claim 17, Lawrence in view of Radermacher discloses the drive device according to claim 8, wherein the battery comprises an extensive, flat base plate and comprises at least two plates disposed in parallel and electrically separated by an insulator, forming a sandwich structure (Radermacher: See [0018]-[0025]).
As to Claim 18, Lawrence in view of Radermacher discloses the drive device according to claim 17, wherein the plates comprise at least one comb structure for 
As to Claim 19, Lawrence in view of Radermacher discloses the drive device according to claim 17, wherein the insulator comprises carbon (Radermacher: See [0018]-[0025]).
As to Claim 20, Lawrence in view of Radermacher discloses the drive device according to claim 17, wherein the battery comprises high-current contacts and/or busbars for charging the battery and mounted on the base plate of the battery (Radermacher: See [0018]-[0025]).
As to Claim 21, Lawrence in view of Radermacher discloses the drive device according to claim 20, wherein the high-current contacts or busbars comprise a displaceable cover (Radermacher: See [0018]-[0025]).
As to Claim 22, Lawrence discloses the drive device according to claim 8,
comprising a protective circuit arrangement for tripping a fuse, wherein the fuse is connected in series with a battery cell of the battery, the protective circuit arrangement comprising a short-circuit switch connected in parallel to the series circuit comprising the battery and the fuse (Radermacher: See [0018]-[0025]).
As to Claim 23, Lawrence discloses the drive device according to claim 22,
wherein the short-circuit switch comprises half bridges implemented for feeding the drive motor, implemented as a multiphase electric machine, such that a direct short circuit or a short circuit across the drive motor is brought about in case of a fault (Radermacher: See [0018]-[0025]).
Response to Arguments/Remarks
As to Applicant’s arguments/remarks “…Claim Rejections - 35 U.S.C. § 102 & § 103 Claims 1-20 are rejected under 35 U.S.C. § 102 by U.S. Patent Publication No. 2015/0212140 (“Lawrence”). Claims 8-20 are rejected under 35 U.S.C. § 103 over Lawrence, in view of U.S. Patent Publication No. 2012/0181059 (“Radermacher”). These rejections Eire respectfully traversed, and reconsideration and withdrawal of these rejections are respectfully requested… amended claim 1 recites “wherein the conductor arrangement is configured to electrically connect an electrical energy source to a drive motor for supplying the same with energy”. Thus, the claimed conductor arrangement is explicitly recited to supply energy to a “drive motor” that may be used in a land vehicle, aircraft, or watercraft. On the other hand, the cited portions of Lawrence, including paragraph [0004], are understood to describe a fault current detection device within a home infrastructure, in particular via coaxial cables connected to cable television equipment for telecommunications purposes, e.g. the transmission of video signals. Applicant thus submits that the cited portions of Lawrence fail to disclose “wherein the conductor arrangement is configured to electrically connect an electrical energy source to a drive motor for supplying the same with energy”, as recited by amended claim 1… Applicant submits that Lawrence and Radermacher are non-analogous art since they are directed to completely different fields of art: the cited portions of Lawrence are concerned with home installations for telecommunication purposes, whereas the cited portions of Radermacher are concerned with transmitting three phase power to a motor with very high voltages… Applicant submits that the proposed combination of Lawrence and Radermarcher are not understood to teach or 
In response to applicant’s argument’s/remarks, applicant’s arguments, filed on 07/10/2020 with respect to claim 1-4 and 6-23 have been fully considered. The examiner found the arguments in regards to 35 U.S.C. § 102 persuasive.  Therefore, the anticipation rejections has been withdrawn. However, a rejection under 35 U.S.C. § 103 is maintained as shown above in Section 4 of this office action and as the arguments are addressed in this section. The examiner would also like to reiterate that the claims are examined using the broadest reasonable interpretation (BRI). Hence, it is to be noted that ‘a land vehicle, aircraft, or watercraft of a mobile system’ can be interpreted as an intended use as previously shown, but Lawrence in his teachings as shown in paragraph [0032] also discloses that the cables can be mounted to, or installed within, mobile environments, such as land, air and sea vehicles. This is clearly thought by the newly cited paragraph and the argument in regards to the mobile system is moot. Furthermore, Radermacher, in his teachings as shown in Fig.1-6 discloses a variety of mobile/vehicle components coupling arrangement, wherein the cable can be coupled at one end to a vehicle battery (or inverter which converts DC power to three-phase power) and coupled at another end to a vehicle motor to transmit three phase AC power to the motor (See [0025]). Therefore, it would have been obvious before the effective date of the instant application for the conductor arrangement of Lawrence’s that is used in mobile environments to be used in a mobile/vehicle to drive a motor as thought by Radermacher within the teachings of Lawrence in order to transmit high load 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981.  The examiner can normally be reached on 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846